Citation Nr: 1043236	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-16 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to January 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  


FINDINGS OF FACT

1.  The Veteran's hearing loss is manifested by Level II hearing 
acuity in the right ear, and by Level II hearing acuity in the 
left ear.

2.  The Veteran's service treatment records do not reflect 
complaints of or a diagnosis of tinnitus in service, to include 
at the December 1956 service separation examination.

3.  Tinnitus is currently diagnosed.

4.  The evidence of record does not relate the Veteran's tinnitus 
to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  A June 2008 letter satisfied the duty to notify 
provisions, to include notifying the Veteran of regulations 
pertinent to the establishment of an effective date and of the 
disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was 
conducted in September 2008; the Veteran has not argued, and the 
record does not reflect, that this examination was inadequate for 
rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  The September 2008 VA audiology 
examination report considered the Veteran's reports of difficulty 
hearing conversations, and his reported history of inservice and 
postservice noise exposure.  Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Hearing Loss Claim

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  VA has a duty to 
consider the possibility of assigning staged ratings in all 
claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Evaluations of defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests together 
with the average hearing threshold as measured by puretone 
audiometric tests.  To evaluate the degree of disability 
resulting from service-connected hearing loss, the Schedule 
establishes eleven levels of impaired efficiency, numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal hearing acuity for VA compensation purposes, 
with hearing loss increasing with each level to the profound 
deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, 
VII (2010).  



At a May 2008 VA outpatient audiology evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
	55
60
65
LEFT
40
40
50
55
70

Speech audiometry was not tested on this occasion; thus, these 
results cannot be used to evaluate the Veteran's hearing acuity 
in conjunction with 38 CFR § 4.85, Tables VI and VI.  

At the September 2008 VA audiology examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
60
60
60
LEFT
45
40
55
55
65

Speech audiometry revealed speech recognition ability of 84 
percent bilaterally.  

Applying the rating criteria to the clinical findings of the 
September 2008 VA examination results in Level II hearing acuity 
for the right ear, and Level II hearing acuity for the left ear.  
See 38 C.F.R. § 4.85, Table VI.  Applying the Roman numeral 
designations for each ear to Table VII results in a 
noncompensable evaluation for hearing impairment.  38 C.F.R. §§ 
3.383, 4.85(h) (2010).  Thus, staged ratings are not required.  
38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 508.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Id. at 116.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86(a), (b).  However, none of the hearing evaluations of record 
meet the criteria for an exceptional pattern of hearing 
impairment.  Therefore, 38 C.F.R. § 4.86 (a) and (b) do not 
apply.  The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, the 
noncompensable schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus Claim

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

The Veteran's service treatment records do not show that the 
Veteran reported tinnitus in service, or was diagnosed with 
tinnitus at any time during service, to include at the December 
1956 service separation examination.  Subsequent to service, the 
Veteran denied experiencing tinnitus as recently as May 2008 
during a routine audiology evaluation.  However, at the September 
2008 VA audiology examination, the Veteran reported a 10-year 
history of tinnitus, which occurred weekly and lasted for minutes 
at a time; the VA examiner diagnosed bilateral tinnitus.  

Tinnitus is unique in the sense that it is readily observable by 
lay persons.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
As such, a claimant's lay statements that he or she experienced 
tinnitus in service, and continues to experience tinnitus through 
the present time, are often sufficient evidence of continuity of 
symptomatology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, a positive nexus does not exist between the 
Veteran's military service and his tinnitus.  Davidson, 581 F.3d 
at 1317-18.  

The September 2008 VA examiner concluded that because there was 
no evidence of tinnitus in the Veteran's service treatment 
records, it was less likely than not that his tinnitus was 
related to his military service.  While the Veteran asserted in 
his May 2008 claim that he had experienced tinnitus since 1956, 
review of the Veteran's statements of record makes this assertion 
not credible.  In contrast to his May 2008 statement, he reported 
at the September 2008 VA examination that he experienced tinnitus 
for only the last 10 years, only months after denying to a VA 
clinician in May 2008 that he experienced tinnitus at all.  
Further, he stated in his October 2008 notice of disagreement 
that tinnitus would not have been diagnosed in 1957 because 
doctors "did not really know that tinnitus was" at that point; 
it is difficult to reconcile this statement with his assertion in 
the May 2008 claim that he was treated for tinnitus beginning in 
1956.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(concluding that the Board may reject such statements of a 
veteran if rebutted by the overall weight of the evidence).

While tinnitus is essentially a subjectively observable disorder, 
on which a diagnosis and continuity of symptomatology may be 
based on lay statements alone, the Board finds that the Veteran's 
recent statements that tinnitus has existed since service are not 
credible.  On that basis, and that of the negative nexus opinion 
of the VA examiner, the Board finds that service connection for 
tinnitus is not warranted.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

An initial compensable evaluation for hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


